Citation Nr: 1822635	
Decision Date: 04/16/18    Archive Date: 04/25/18

DOCKET NO.  14-30 980A 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied service connection claim for chest pain.

2.  Entitlement to service connection for atrial fibrillation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel




INTRODUCTION

The Veteran served on active duty from February 1982 to December 2002.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana that denied the application to reopen the previously denied a service connection claim for chest pain.  The Veteran timely appealed.  In the July 2014 statement of the case, the RO reopened the claim and denied it on the merits.

This claim has substantially overlapping symptoms as the previously denied service connection claim for chest pain.  Consequently, it is characterized as an application to reopen the previously denied service connection claim for chest pain in the April 2003 rating decision.  Velez v. Shinseki, 23 Vet. App. 199, 205 (2009).


FINDINGS OF FACT

1.  In an April 2003 decision, the RO denied the Veteran's claim of entitlement to service connection for chest pain.  The Veteran did not appeal that decision, and new and material evidence was not received within one year of its issuance.

2.  Additional evidence received since the April 2003 RO decision is new to the record and considered with the record as a whole, is neither cumulative nor redundant as to the issue of entitlement to service connection for atrial fibrillation, and raises a reasonable possibility of substantiating the claim.

3.  Atrial fibrillation did not have its onset in active service, and is not otherwise related to service, to include an August 1999 episode of chest pain.





CONCLUSIONS OF LAW

1.  The April 2003 RO decision denying the claim of entitlement to service connection for chest pain is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017).

2.  The evidence received since the April 2003 RO decision is new and material as to the issue of service connection for chest pain and the claim is reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

3.  The criteria for entitlement to service connection for atrial fibrillation have not been met.  38 U.S.C. §§ 1110, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As a preliminary matter, the Board finds that VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2017).  

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107 (2012), sets forth VA's duties to notify and assist claimants in substantiating claims for VA benefits.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  The record reflects that the RO provided the Veteran with the requisite notice in November 2010, prior to the initial rating decision.  Therefore, the Board finds that VA's duty to notify the Veteran has been satisfied.

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C. § 5103A(c)(2).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).

The Board finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the issue herein decided has been obtained in accordance with 38 U.S.C. § 5103A and 38 C.F.R. § 3.159(c).  The Veteran's service treatment records (STRs) have been associated with the claims file.  All identified and available post-service treatment records have been obtained.  The Veteran was afforded a July 2014 VA examination and medical opinion, and for the reasons stated in the discussion below, the examination and opinion are adequate to decide the claim. 

For the above stated reasons, the Board finds that VA's duties to notify and assist have been satisfied.

II. New and Material Evidence

In April 2003, the RO denied service connection for chest pain.  The Veteran did not appeal this decision and no new and material evidence was received within one year of this decision.  As such, it became final.  Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011). 

As a general rule, a claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final.  38 U.S.C. § 5108; 38 C.F.R. § 3.156.  Under 38 C.F.R. § 3.156(a), new evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

In April 2003, the RO denied service connection based on absence of current disability.  Since the April 2003 RO decision, new evidence has been submitted that confirms a medical diagnosis of atrial fibrillation.  As this evidence relates to the basis for the prior denial and raises a reasonable possibility of substantiating the claim, it is new and material.  Reopening of the claim is therefore warranted.  38 C.F.R. § 3.156.

III. Service connection 

Initially, the Board notes that, as the RO reopened the claim and denied it on the merits, there is no prejudice to the Veteran in the Board addressing the merits of the claim as well.  Hickson v. Shinseki, 23 Vet. App. 394, 399-400 (2010) (citing Bernard v. Brown, 4 Vet. App. 4 Vet. App. 384, 390 (1993) and Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996)).

Generally, service connection will be granted for a disability resulting from an injury or disease caused or aggravated by service.  38 U.S.C. §§ 1110, 1131.   A grant of service connection for a disability requires: (1) a current disability; (2) an in-service incurrence of aggravation of a disease or injury; and (3) a causal relationship ("nexus") between the present disability and the in-service event, injury, or disease.  38 C.F.R. § 3.303; see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the veteran.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Board determinations with respect to the weight and credibility of evidence are factual determinations going to the probative value of the evidence.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno, 6 Vet. App. at 465.  Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 C.F.R. § 3.159; see Jandreau v. Nicholson, 492 F.3d 1372   (Fed. Cir. 2007).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

Service treatment records (STRs) included August 1999 private medical records reflecting that the Veteran was hospitalized for chest pain and shortness of breath.  He reported that over the past few weeks he had developed mild chest discomfort.  
However, it had developed into more severe chest pain accompanied by shortness of breath that prompted the Veteran to seek immediate medical attention.  A myocardial infarction (MI) was initially suspected.  

September 1999 STRs reflected that the Veteran improved.  He also described having three episodes of "heartburn" type symptoms which improved with Zantac.  However, these symptoms were different than the chest pain.  

September 1999 private cardiology evaluation from Dr. C noted the recent hospitalization for fatigue, dyspnea and chest discomfort.  MI was ruled out and cardiac stress testing was negative for ischemia.  Echocardiogram showed cardiac chambers in the upper limits of normal.  The overall cardiac evaluation was completely negative, although deep vein thrombosis (DVT) or pulmonary embolus was not clinically evaluated.  The symptoms resolved.  Currently, he denied chest pain and shortness of breath.  He reported feeling normal with good energy.  He currently took Zantac.  Clinical evaluation was normal.  Dr. C listed an impression of recent chest pain and dyspnea requiring hospitalization with negative stress test and no evidence of significant cardiac disease on echocardiogram.  The absence of DVT and pulmonary embolus testing was noted.  No current symptoms were found.  He recommended a daily Aspirin and instructed the Veteran to return if he became symptomatic.  

December 1999 private cardiology evaluation from Dr. C again noted the August 1999 hospitalization.  Currently, the Veteran remained asymptomatic.  He denied chest pain or shortness of breath.  He reported feeling absolutely normal with good energy.  Physical examination was normal.  Dr. C assessed recent chest pain and dyspnea requiring hospitalization with negative stress test and no evidence of significant cardiac disease on echocardiogram and no current symptoms.  He continued the September 1999 recommendations.  

In May 2002, the Veteran filed a service connection claim for chest pain.  

In June 2002, prior to separation from service, the Veteran was afforded a VA general examination.  He reported having chest pain episodes in service characterized as a "pulled muscle" over the left side of his chest.  It lasted one to two days and gradually disappeared.  He denied it being associated with any particular event.  He denied shortness of breath associated with the pain.  He currently did not have problems with exertive activities.  However, he described having a very brief sharp pain in the area lasting a few seconds.  Physical examination showed that the heart had regular rate and rhythm without murmurs, rubs or gallops.  There were no signs of peripheral edema or swelling that would be associated with hypertension or congestive heart failure.  The examiner wrote, "The pain that he is talking about appears to be costochondritis type of pain along the left lower sternal border.  This is resolved now and he has no pain at this time on the examination."  Chest X-ray report showed normal heart shape and size.  Lungs were clear.  The impression was "normal chest."
  
June 2009 private medical records reflected that Dr. W reevaluated the Veteran for atrial fibrillation.  He reported having an occasional atrial fibrillation episode approximately every other week for about an hour.  He was interested in ablation due to the recurrence.  Dr. W commented that the Veteran has lone atrial fibrillation and ablation was successful most of the time.  He recited prior Electrocardiogram (EKG) from August 2007 that confirmed atrial fibrillation and Holter monitor report from April 2007 that showed occasional premature atrial contractions (PACs).  He listed an impression of paroxysmal atrial fibrillation with chronic medical therapy.  Because of increasing symptoms, further treatment was indicated.  

June 2010 private medical records from Dr. D reflected that the Veteran sought a second opinion concerning treatment.  Medical records were not available for review.  Dr. D relied on the Veteran's reported history.  The Veteran stated that he was initially diagnosed with atrial fibrillation in approximately 2005.  It had been episodic.  He had been taking anti-arrhythmic drugs for treatment.  He had an ablation with Dr. W in January 2010 that was not helpful.  Dr. D listed an impression of paroxysmal atrial fibrillation, status post atrial fibrillation ablation.  Angina and chronic heart failure were not found.  He recommended that the Veteran continue treatment with Dr. W.  

In November 2010, the Veteran filed the instant claim.  He reported that the disability started in August 1999 and he had treatment from Dr. W beginning in April 2007.  

In his November 2011 notice of disagreement (NOD), the Veteran reported he initially sought treatment for atrial fibrillation in August 1999.  He reported that an atrial fibrillation diagnosis was not given at that time because of its intermittent nature.  He did not seek follow up treatment due to fear that it would disqualify him from service.  

In June 2014, the Veteran underwent a VA cardiac examination with review of the claims folder.  The examiner diagnosed supraventricular arrhythmia.  She noted the 1999 STRs treatments for chest pain and December 1999 records from Dr. C confirming negative cardiac findings.   She also noted the June 2002 VA examination confirming normal cardiac findings and a diagnosis of costochondritis, resolved.  The Veteran recalled having an episode of heart flutter in service and immediately seeking emergency treatment.  He acknowledged having normal cardiac findings following medical evaluation.  He denied having any similar episode for the remainder of his military service.  He reported being diagnosed with atrial fibrillation by Dr. W in 2004 or 2005.  He had two ablations in 2010 and 2011.  Since then, he continued to have intermittent irregular heartbeat, shortness of breath, and dizziness.  These episodes occurred every few days and lasted up to an hour.  The examiner noted cardiac treatment records beginning 2007 from Holter monitoring.  She detailed the medical treatment history since then.  Clinical evaluation showed a normal EKG.  Echocardiogram was difficult to interpret, but left ventricular function appeared normal.  Multigated Acquisition Scan (MUGA) showed resting left ventricular ejection fraction within normal limits.  The examiner noted the multiple etiologies for atrial fibrillation from medical literature.  She characterized the claimed disability as an arrhythmia.  Clinical evaluation showed a regular rhythm, normal heart sounds and clear lung auscultation.  The examiner expressed a negative medical opinion.  She explained that the August 1999 chest pain and shortness of breath episode did not result in a diagnosis following medical testing.  The Veteran continued to be medically cleared for flight duty and 2002 separation.  The June 2002 VA examination did not find any evidence of a heart condition.  She concluded based upon the negative 1999 evaluation, there was not sufficient evidence to link it to the post-service atrial fibrillation diagnosis.  

In a September 2014 statement accompanying the substantive appeal, the Veteran reported that the August 1999 chest pain episode consisted of exactly the same symptoms that were later diagnosed as atrial fibrillation.  The diagnosis was not given in service because the symptoms were isolated and had ceased by the time he sought medical attention.  He was hesitant to seek further treatment because it could prematurely end his military career.  

The Veteran contends service connection for atrial fibrillation is warranted.  The Board does not doubt the sincerity of the Veteran in his recollections of symptoms and medical history.  However, as explained below, the preponderance of the evidence weighs against a nexus, and the claim must be denied.  
 
The record shows that the Veteran was formally diagnosed with atrial fibrillation as early as 2004 or 2005.  He has thus met the current disability requirement.  The Veteran contends that post service atrial fibrillation is related to the August 1999 chest pain episode that did not result in a cardiac diagnosis.  He recalled that the August 1999 chest pain symptoms were identical to the symptoms leading to the post service atrial fibrillation diagnosis.  

In this case, the diagnosis of atrial fibrillation and identification of underlying symptoms are complex medical questions.  The issues involve the etiology of an isolated episode of chest pain that did not result in any cardiac diagnosis despite apparently thorough clinical evaluations and whether this isolated episode is related to a later atrial fibrillation diagnosis.  These issues concern internal medical processes which extend beyond an immediately observable cause-and-effect relationship that is of the type that the courts have found to be beyond the competence of lay witnesses.  Jandreau v. Nicholson, 492 F.3d 1372, 1376, n. 4 (Fed. Cir. 2007) ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  Due to the Veteran's status as a lay witness, his lay statements indicating a nexus between the August 1999 chest pain episode and subsequent diagnosis of atrial fibrillation are not competent.  Id.; 38 C.F.R. § 3.159(a)(1).

Review of the medical records and June 2014 VA medical opinion does not show a nexus between current atrial fibrillation and August 1999 chest pain episode or    otherwise suggest atrial fibrillation is related to service.  The June 2014 VA examiner reviewed the entire record, including the Veteran's reports, and could not find sufficient evidence to link the 1999 chest pain episode to the subsequent atrial fibrillation diagnosis.  She cited the temporal sequence of events and contemporaneous clinical findings.  Thus, she explained the reasons for her conclusion based on an accurate characterization of the evidence of record.  The opinion is therefore entitled to substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).  Moreover, there is no contrary opinion in the evidence of record and, as noted, the Veteran is not competent to opine on this question.  Thus, the weight of the evidence is against a nexus between the current atrial fibrillation and the Veteran's military service, to include the August 1999 chest pain episode.

Finally, the Board notes that, pursuant to 38 C.F.R. § 3.303(b), where a chronic disease is shown as such in service, subsequent manifestations of the same chronic disease are generally service connected.  If a chronic disease is noted in service but chronicity in service is not adequately supported, a showing of continuity of symptomatology after separation is required.  Entitlement to service connection based on chronicity or continuity of symptomatology pursuant to 38 C.F.R. § 3.303(b) applies only when the disability for which the Veteran is claiming compensation is due to a disease enumerated on the list of chronic diseases in 38 U.S.C.A. § 1101(3) or 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Chronic diseases are also presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101(3), 1112(a)(1), 1113, 1137; 38 C.F.R. §§ 3.307(a), 3.309(a).

The Veteran has been diagnosed with atrial fibrillation.  38 U.S.C. § 1101(3) identifies cardiovascular-renal disease, including hypertension, as a chronic disease.  38 C.F.R. § 3.309(a) elaborates: "This term applies to combination involvement of the type of arteriosclerosis, nephritis, and organic heart disease, and since hypertension is an early symptom long preceding the development of those diseases in their more obvious forms, a disabling hypertension within the 1- year period will be given the same benefit of service connection as any of the chronic diseases listed."  Atrial fibrillation is not specifically referenced as a chronic disease, but the list of chronic diseases in 38 U.S.C. § 1101(3) and 38 C.F.R. § 3.309(a) contains both diseases and disease categories, and the absence of a specific reference to a disease does not necessarily mean that it cannot be considered chronic.  Fountain v. McDonald, 27 Vet. App. 258 (2015) (including tinnitus within the category of organic diseases of the nervous system for which presumptive service connection is provided under 38 C.F.R. § 3.309(a)); VA Adjudication Manual, M21-1, IV.ii.2.B.2.b (March 2, 2017) (noting that the Compensation Service has determined the following disease constitute an organic disease of the nervous system, but also noting that this does not represent an exclusive list : carpal tunnel syndrome, peripheral neuropathy, migraine headaches, sensorineural hearing loss, and glaucoma).  "Atrial fibrillation" is "an arrhythmia in which minute areas of the atrial myocardium are in various uncoordinated stages of depolarization and repolarization due to multiple reentry circuits within the atrial myocardium"; this can cause "a totally irregular, often rapid ventricular rate." Dorland's Illustrated Medical Dictionary 701 (32d ed. 2012), cited in Powell v. Shinseki, No. 11-0471, 2012 U.S. App. Vet. Claims LEXIS 1073 (May 24, 2012) (mem dec).

Given the lack of clarity in the statutory and regulatory list of chronic diseases and the definition of atrial fibrillation, it is not clear to the Board whether atrial fibrillation is a chronic disease.  Even assuming, however, that atrial fibrillation is a chronic disease, service connection for this disorder would not be warranted under 38 C.F.R. § 3.303(b), for the following reasons.  38 C.F.R. § 3.303(b) provides that the rule providing for service connection for chronic diseases shown as such in service and manifesting at a later date "does not mean that any . . . abnormality of heart action or heart sounds. . . in service will permit service connection of . . . disease of the heart first shown as a clearcut clinical entity, at some later date."  That is precisely the situation in this case.  Chest pain was noted in service but there was no heart disease shown as a clearcut clinical entity until years after service.  Moreover, there has not been a showing of continuity of symptomatology sufficient to establish service connection.  The June 2002 VA examination, prior to separation from service, indicated that there was costochondritis that had resolved, but otherwise normal findings.  Costochondritis is defined as "inflammation of the cartilaginous junction between a rib or ribs and the sternum." Dorland's Illustrated Medical Dictionary 423 (32d ed. 2012), cited in Kirby v. Shulkin, No. 16-0656, 2017 U.S. App. Vet. Claims LEXIS 1411 (Sept. 29, 2017) (mem dec).  This is consistent with the normal EKGs on examinations during service.  Thus, the evidence reflects that the Veteran's chest pain was not continuous and had resolved at a time close to separation from service.  Moreover, the pain that the Veteran experienced was attributed by a health care provider based on examination findings to a non-cardiovascular disorder, costochondritis, and the Veteran is not competent to opine on the complex medical question of the precise cause of his chest pain.  The evidence therefore reflects a lack of chronicity and continuity of symptomatology such that 38 C.F.R. § 3.303(b) is not for application.   Moreover, the above evidence reflects that atrial fibrillation did not manifest within the one year presumptive period following separation from service.

For the foregoing reasons, the preponderance of the evidence is against the claim.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim for service connection for atrial fibrillation must be denied.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.


ORDER

The application to reopen the claim for service connection for chest pain is granted.

Service connection for atrial fibrillation is denied.
	



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


